Barahona v Long Is. Ambulatory Surgery Ctr., L.L.C. (2016 NY Slip Op 02302)





Barahona v Long Is. Ambulatory Surgery Ctr., L.L.C.


2016 NY Slip Op 02302


Decided on March 29, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 29, 2016

Friedman, J.P., Andrias, Saxe, Richter, JJ.


647 805268/13

[*1]Debora Barahona, etc., Plaintiff-Respondent,
vLong Island Ambulatory Surgery Center, L.L.C., et al., Defendants-Appellants, Anthony T. Pacia, M.D., et al., Defendants.


Schiavetti Corgan, DiEdwards, Weinberg & Nicholson, LLP, New York (Stephanie Campbell of counsel), for Long Island Ambulatory Surgery Center, L.L.C., appellant.
Shaub, Ahmuty, Citrin & Spratt, LLP, Lake Success (Jeremy S. Rosof of counsel), for The New York Eye and Ear Infirmary and Vatsal Doshi, M.D., appellants.
Duffy & Duffy, PLLC, Uniondale (Mary Ellen Duffy of counsel), for respondent.

Order, Supreme Court, New York County (Alice Schlesinger, J.), entered on or about August 11, 2014, which, inter alia, granted defendants' motions to dismiss the complaint without prejudice to the commencement of a new action within six months, pursuant to CPLR 205(a), upon plaintiff's receipt of permanent letters of administration, unanimously affirmed, without costs.
Plaintiff timely commenced this action, providing notice of the claim to defendants before the statue of limitations ran, and the dismissal was not on the merits but because of the lack of proper letters of administration, which plaintiff was in the process of obtaining (see Carmenate v City of New York, 59 AD3d 162 [1st Dept 2009]).
We have considered defendants' remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 29, 2016
CLERK